     Case 5:20-cv-01541-PSG-SP Document 23 Filed 10/27/20 Page 1 of 4 Page ID #:203

                             UNITED STATES DISTRICT COURT
                            CENTRAL DISTRICT OF CALIFORNIA                                JS-6
                                                                                           #14 (10/27)
                                     CIVIL MINUTES - GENERAL
 Case No.     EDCV 20-1541 PSG (SPx)                                      Date   October 27, 2020
 Title        Kenneth Ray Parson v. John Christner Trucking, LLC et al




 Present: The Honorable      Philip S. Gutierrez, United States District Judge
                 Wendy Hernandez                                          Not Reported
                    Deputy Clerk                                         Court Reporter
          Attorneys Present for Plaintiff(s):                  Attorneys Present for Defendant(s):
                     Not Present                                           Not Present
 Proceedings (In Chambers):         The Court GRANTS the motion to remand.

       Before the Court is a motion to remand filed by Plaintiff Kenneth Ray Parson
(“Plaintiff”). See Dkt. # 14 (“Mot.”). Defendants John Christner Trucking, LLC and Richard
Lee Dilling (“Dilling”) (collectively, “Defendants”) opposed, see Dkt. # 19 (“Opp.”), and
Plaintiff replied, see Dkt. # 20 (“Reply”). The Court finds the matter appropriate for decision
without oral argument. See Fed. R. Civ. P. 78; L.R. 7-15. Having considered the moving,
opposing, and reply papers, the Court GRANTS the motion.

I.       Background

       On July 17, 2019, Plaintiff initiated this action against Defendants in the San Bernardino
County Superior Court, alleging injuries from an accident between Plaintiff’s automobile and
Defendants’ semi-truck. See Mot. 3:3 7; see generally Complaint, Dkt. # 2-1 (“Compl.”). On
July 31, 2020, Defendants removed the case to this Court based on diversity jurisdiction. See
Notice of Removal, Dkt. # 1 (“NOR”), ¶¶ 6 14. Plaintiff now moves to remand the case to the
Superior Court, arguing that Defendants failed to timely remove this case. See generally Mot.
The Court agrees. Accordingly, the Court GRANTS Plaintiff’s motion.

II.      Legal Standard

       “Federal courts are courts of limited jurisdiction, possessing only that power authorized
by Constitution and statute.” Gunn v. Minton, 568 U.S. 251, 256 (2013) (internal quotation
marks omitted). Under 28 U.S.C. § 1441, a defendant may remove a civil action from state court
to federal district court only if the federal court has subject matter jurisdiction over the case. See
City of Chi. v. Int’l Coll. of Surgeons, 522 U.S. 156, 163 (1997) (“The propriety of removal thus
depends on whether the case originally could have been filed in federal court.”). The case shall

                                                    1
     Case 5:20-cv-01541-PSG-SP Document 23 Filed 10/27/20 Page 2 of 4 Page ID #:204

                               UNITED STATES DISTRICT COURT
                              CENTRAL DISTRICT OF CALIFORNIA

                                      CIVIL MINUTES - GENERAL
    Case No.     EDCV 20-1541 PSG (SPx)                                     Date   October 27, 2020
    Title        Kenneth Ray Parson v. John Christner Trucking, LLC et al

be remanded to state court if at any time before final judgment it appears a removing court lacks
subject matter jurisdiction. See 28 U.S.C. § 1447(c); Int’l Primate Prot. League v. Adm’rs of
Tulane Educ. Fund, 500 U.S. 72, 87 (1991). Courts strictly construe the removal statute against
removal jurisdiction. See Provincial Gov’t of Marinduque v. Placer Dome, Inc., 582 F.3d 1083,
1087 (9th Cir. 2009); Luther v. Countrywide Home Loans Servicing, LP, 533 F.3d 1031, 1034
(9th Cir. 2008). “A defendant seeking removal has the burden to establish that removal is proper
and any doubt is resolved against removability.” Luther, 533 F.3d at 1034; see also Moore-
Thomas v. Alaska Airlines, Inc., 553 F.3d 1241, 1244 (9th Cir. 2009) (“[A]ny doubt about the
right of removal requires resolution in favor of remand.”).

III.        Discussion

        The removal statute provides that a notice of removal must be filed either (1) within thirty
days after the defendant is served with the initial pleading, or (2) “if the case stated by the initial
pleading is not removable,” within thirty days after the defendant receives “a copy of an
amended pleading, motion, order or other paper from which it may first be ascertained that the
case is one which is or has become removable.” 28 U.S.C. § 1446(b)(2) (3); see also Harris v.
Bankers Life & Cas. Co., 425 F.3d 689, 692 93 (9th Cir. 2005).

      Plaintiff served Defendants with the complaint on June 25, 2020, but Defendants did not
remove the case until July 31. See NOR ¶¶ 1 2. Accordingly, Plaintiff asserts that removal was
untimely. See generally Mot.

       Defendants argue that (1) Plaintiff’s service of Dilling pursuant to Cal. Civ. Proc. §
415.30 was not effective, and (2) if Dilling was served under Cal. Civ. Proc. § 415.40, removal
was timely.1 Because the Court finds that Dilling was properly served under § 415.30, the Court
does not address Defendants’ second argument.

            A.    Service Under Cal. Civ. Proc § 415.30

       Service under § 415.30 “is deemed complete on the date a written acknowledgement of
receipt is executed, if such acknowledgment thereafter is returned to sender.” Cal. Civ. Proc. §
415.30(c). Defendants first argue that service was deficient because, on the Proof of Service,
Plaintiff did not include the address to which process was sent. See Opp. 4:23 25. This
argument lacks merit. Section 415.30 does not require that the proof of service itself include the

1
 Defendants also argue that Plaintiff failed to comply with the requirements of Local Rule 7-3
before bringing their motion. See Opp. 5:20 27. The Court declines to deny the motion on this
ground.
     Case 5:20-cv-01541-PSG-SP Document 23 Filed 10/27/20 Page 3 of 4 Page ID #:205

                             UNITED STATES DISTRICT COURT
                            CENTRAL DISTRICT OF CALIFORNIA

                                    CIVIL MINUTES - GENERAL
    Case No.   EDCV 20-1541 PSG (SPx)                                     Date   October 27, 2020
    Title      Kenneth Ray Parson v. John Christner Trucking, LLC et al

address to which process was sent. See Cal. Civ. Proc. § 415.30. Defendants cite no caselaw,
and the Court found none, mandating such a requirement.

       Defendants also argue that no written acknowledgment of service was executed or
returned to Plaintiff’s counsel.2 See Opp. 4:25 27. Defendants assert that “[t]he Summons,
Complaint, and Notice of Acknowledgment and Receipt had been mailed to Richard Lee
Dilling’s mother’s residence while he was away performing his job duties as a long-haul truck
driver,” and therefore Dilling “was unaware of the attempted service on him . . . until July 29.”
See id. 2:25 3:3.

       Defendants’ arguments are contradicted by Plaintiff’s exhibits, which include: (1) a USPS
tracking confirmation stating an item was delivered on June 22, 2020, at 1:37 PM to an
individual in Union City, Tennessee, see Dkt. # 20-1, Ex. B; (2) an email from DocuSign
confirming that Richard Lee Dilling viewed and signed a document entitled “NTC of
Acknowledgement S&C to Serve,” signed on June 23, 2020, at 7:22 AM, see Dkt. # 20-1, Ex. C;
and (3) an Acknowledgement of Receipt, signed by Richard Lee Dilling, on June 23, 2020, see
Dkt. # 20-1, Ex. D.

       Thus, Dilling executed and returned Acknowledgment of Receipt to Plaintiff on June 23.
Defendants removed the action on July 31, which is more than 30 days after they were served
with the initial pleading.3

      Accordingly, Defendant failed to timely remove this matter, and Plaintiff’s motion to
remand is GRANTED.




2
  Plaintiff objects to the Declaration of Peter Dubrawski, Dkt. # 19, (“Dubrakski Decl.”), on the
grounds that “counsel chooses to insert hearsay statement in violation of Federal Rule 801 in
place of actually getting a declaration from his own client . . . who would have personal
knowledge of the facts that Mr. Dubrawski is claiming are true and correct.” See Evidentiary
Objection, Dkt. # 21, 2:5 10. Because the Court finds Plaintiff’s attached documents sufficient
to establish proper service, the Court does not address this objection.
3
  Defendants do not contest service for the other defendant in this action, John Christner
Trucking, LLC.
                                                   3
  Case 5:20-cv-01541-PSG-SP Document 23 Filed 10/27/20 Page 4 of 4 Page ID #:206

                           UNITED STATES DISTRICT COURT
                          CENTRAL DISTRICT OF CALIFORNIA

                                  CIVIL MINUTES - GENERAL
 Case No.    EDCV 20-1541 PSG (SPx)                                     Date   October 27, 2020
 Title       Kenneth Ray Parson v. John Christner Trucking, LLC et al

IV.      Conclusion

      For the foregoing reasons, the Court GRANTS Plaintiffs’ motion to remand and the case
is REMANDED to San Bernardino Superior Court, No. CIVDS1920339.

         IT IS SO ORDERED.
